Citation Nr: 0815842	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant had service from July to December 1999, and 
from January to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2006, a statement of the 
case was issued in March 2007, and a substantive appeal was 
received in May 2007.  The appellant was scheduled to attend 
a videoconference Board hearing in April 2008; however, he 
failed to appear.


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in the 
appeal, the appellant withdrew the appeal of the issue of 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

Subsequent to certification to the Board, in April 2008 the 
appellant submitted correspondence indicating his desire to 
withdraw his appeal of entitlement to service connection for 
PTSD.  Thus, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matter, and the issue of entitlement to 
service connection for PTSD is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


